Citation Nr: 0429392	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  94-25 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a laceration of the anus.


REPRESENTATION

Appellant represented by:	Melinda K. Hart, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1953 to March 
1954. 

This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a March 1994 rating 
decision of the Atlanta, Georgia Regional Office (hereinafter 
"the RO") which confirmed and continued a noncompensable 
disability evaluation for the veteran's service-connected 
residuals of a laceration of the anus and a noncompensable 
disability evaluation for his service-connected post- 
operative residuals of a right inguinal hernia.  

At an August 1996 Travel Board hearing, the veteran withdrew 
his claim for entitlement to a compensable evaluation for 
post-operative residuals of a right inguinal hernia.  In a 
March 1997 decision, the Board denied the veteran's claim for 
entitlement to a compensable evaluation for his service-
connected residuals of a laceration of the anus.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court").  In January 
1998, the Court vacated the Board's March 1997 decision and 
remanded the veteran's appeal to the Board for compliance 
with a Joint Motion for Remand.  Such motion directed that 
the veteran be afforded a Department of Veterans Affairs 
(hereinafter "VA") examination as to his service-connected 
residuals of a laceration of the anus and that the Board 
request any additional development necessary to properly 
adjudicate the veteran's claim.  

The Board remanded the case for additional development of 
evidence in June 1998.  In June 2004, the Board again 
remanded the case.  The requested development has since been 
completed, and the case is now ready for appellate review.  




FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran's residuals of a laceration of the anus are 
healed and productive of no more than slight impairment of 
the rectal and anal sphincter without leakage, and there is 
no present evidence of a painful scar.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
laceration of the anus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, Diagnostic Codes 
7332, 7804 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim for an 
increased rating.  The Board concludes the discussions in the 
rating decision, the statement of the case (SOC), 
supplemental statements of the case (SSOC) and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
letter from the RO dated in December 2003, provided the 
veteran with a specific explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The SOC and 
SSOCs included summaries of the evidence which had been 
obtained and considered.  The SOC and SSOCs also included the 
requirements which must be met to establish entitlement to a 
higher rating.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the original RO decision that is the 
subject of this appeal was entered before the enactment of 
VCAA.  Obviously, VA could not have informed the veteran of 
law that did not yet exist.  Moreover, in Pelegrini II, the 
Court also made it clear that where, as in this case, notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
the pre-decision timing requirement of section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached.  See 
also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter and was given an 
ample opportunity to respond.  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the service connection issue has been 
obtained.  The veteran has had a hearing.  The claims file 
contains his service medical records and his post-service 
treatment records.  He has been afforded examinations.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim, and no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. The rating schedule does not specifically 
address residuals of a laceration of the anus.  In such 
situations, it is permissible to evaluate the veteran's 
service-connected disorder under the provisions of the 
schedule which pertains to a closely related disease or 
injury which is analogous in terms of the functions affected, 
as well as anatomical localization and symptomatology. 38 
C.F.R. § 4.20.  The veteran's service-connected residuals of 
a laceration of the anus will be evaluated as fistula in ano 
under the provisions of 38 C.F.R. Part 4, Diagnostic Code 
7335.  Fistula in ano is evaluated as impairment of sphincter 
control under diagnostic code 7332. 38 C.F.R. Part 4, 
Diagnostic Code 7335.  A noncompensable evaluation is 
warranted for healed or slight impairment of the rectal and 
anal sphincter without leakage.  A 10 percent evaluation 
requires constant slight leakage or occasional moderate 
leakage. 38 C.F.R. Part 4, Diagnostic Code 7332.  A 10 
percent evaluation is warranted for scars which are painful 
on examination. 38 C.F.R. Part 4, Diagnostic Code 7804.  
Although this diagnostic code was revised during the course 
if this appeal, the revision was not significant, and in any 
event the Board will apply the current version which is the 
most favorable to the veteran.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

The Board has considered the full history of the disability.  
The veteran's service medical records indicate that he fell 
on a sharp metal stake in February 1953 and sustained a 
laceration of his anus.  A February 1953 entry related that 
there was a three inch laceration of the veteran's anus at 
about ten o'clock extending radially as far as the 
mucocutaneous junction.  It was noted that an anoscopic 
examination revealed no damage to the sphincter muscle or to 
the anal mucosa.  A digital examination, at that time, 
revealed good sphincter tone.  A March 1953 hospital 
narrative summary noted diagnoses including lacerated wound 
of the anus with no artery or nerve involvement, cystitis, 
acute and prostatitis, acute.  The March 1954 separation 
examination indicated that the veteran suffered a puncture of 
the anus in 1953.  His anus and rectum were noted to be 
normal.  In February 1955, service connection was granted for 
residuals of a laceration of the anus and a noncompensable 
disability evaluation was assigned.  The noncompensable 
disability evaluation has remained in effect.

VA treatment records dated from August 1955 to July 1960 
indicated that the veteran was treated for several disorders.  
A July 1960 hospital narrative summary indicated that the 
veteran had a scar extending from the anal margin across the 
perineum which was the result of an old injury.  Treatment 
records from Ned B. Armstrong, M.D., dated from July 1987 to 
August 1989, noted that the veteran was treated for disorders 
including a back disorder.

The veteran underwent a VA examination in March 1990.  He 
reported that after he recovered from his laceration injury 
in service he had continued to have "nagging pain all the 
time" in his testicles.  The examiner reported that there did 
not appear to be any relation between the laceration of the 
anus and the testicular pain and that he "doubted" any such 
relationship.  As to the veteran's digestive system, the 
examiner noted that the abdomen was soft with normal bowel 
sounds and no enlargements, masses, tenderness or rigidity.  
There were no strictures or prolapses in the anus.  The 
examiner reported that he was unable to find scars from the 
laceration of the buttocks in 1953.  The veteran's prostate 
was not enlarged and the prostate surface was smooth and 
firm.  The seminal vesicles, testes, cord, penis and 
appendages were normal to palpation.  The diagnoses included 
residuals of laceration of the anus, currently asymptomatic.

VA treatment records dated from May 1990 to March 1992 
indicated that the veteran was treated for several disorders 
including chronic prostatitis.  In his July 1994 substantive 
appeal, the veteran reported that he had "twisted nerves in 
[his] grimes".  He reported that he had suffered pain ever 
since the injury in service.

An August 1996 treatment entry from Robert B. Wilcox, M.D., 
noted that the veteran reported that he suffered a laceration 
of his rectum in 1953 after sitting on a stake.  He 
complained of aching in the testicles for years.  In an 
August 1996 statement on appeal, Dr. Wilcox noted that the 
veteran had received treatment for chronic prostatitis and 
epididymitis and that such may or may not be related to the 
veteran's injury in service.

At the August 1996 hearing on appeal, the veteran testified 
that a metal rod went up his rectum during service.  He 
stated that since that time he had suffered aching and pain 
in his groin area.  The veteran reported that he had no 
problems with sphincter control or any bowel leakage.  He 
indicated that he did have urine problems every once in a 
while.  He also reported that he had a discharge from his 
penis.

The veteran underwent a VA examination in November 1996.  He 
complained of urinary hesitancy, dribbling and a poor stream 
as well as testicular pain.  It was noted that a recent 
sonogram showed cystic swelling in the seminal vesicle area.  
The examiner noted that the rectal examination revealed an 
enlarged prostate with smooth contour.  The stool guaiac was 
negative.  As to an impression, it was noted that the veteran 
probably had benign prostatic hyperplasia.  The examiner 
commented that the veteran's testicular pain may be related 
to his chronic prostatitis or possible epididymitis.

The veteran was afforded another VA examination (performed by 
QTC) in October 1998.  The report shows that the veteran 
described injuries due to a laceration of the anus.  He said 
that since that time he had intermittent testicular pain.  He 
denied having any rectal pain, denied rectal bleeding, 
hemorrhoids, or fecal incontinence.  He did not require a pad 
for his rectum, and there was no loss of anal sphincter 
control.  On physical examination, there was normal anal 
sphincter tone with no stricture or narrowing seen.  There 
was no evidence of fecal leakage.  There was no fistula, 
hemorrhoids or bleeding.  Stool was guaic negative.  The 
examiner concluded that there was no evidence to support 
residuals of laceration of the anus.  

The veteran was afforded another QTC VA examination in June 
1999.  The report reflects that the veteran stated that he 
had fecal spotting at times, but no involuntary bowel 
movements and a pad is not required.  He currently had no 
treatment.  Following examination, the diagnosis was normal 
healing with no true cosmetic issue and no disability due to 
scars.  The examiner noted that he had reviewed the claims 
file.  He concluded that "In my opinion, he has no 
disability (residual) from his known anal injury while in 
basic training 1953-1954."  The examiner also concluded that 
any subjective pain in the testicles was not associated with 
the anal injury.  

Finally, recent VA treatment records dated in 2003 and 2004 
reflect that the veteran had bleeding due to hemorrhoids and 
diverticulitis.  However, there is no significant mention of 
residuals of an anal injury.  Some of the records, dated in 
July 2002, specifically note that the veteran is continent of 
stool.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from symptomatology productive of more than healed or slight 
impairment of the rectal and anal sphincter without leakage. 
38 C.F.R. Part 4, Diagnostic Code 7332, 7335.  The March 1990 
VA examination report noted that the veteran complained 
solely of nagging pain in the testicles which the examiner 
indicated did not appear to be related to his laceration of 
the anus.  The examiner reported that there were no 
strictures or prolapses in the anus and that the veteran had 
normal bowel sounds with no enlargements, masses, tenderness 
or rigidity.  The November 1996 VA examination report noted 
that a rectal examination revealed an enlarged prostate with 
smooth contour.  The stool guaiac was negative.  Further, the 
Board notes that at the August 1996 hearing on appeal, the 
veteran specifically testified that he did not have any 
problems with sphincter control or leakage.  The most recent 
examinations in October 1998 and June 1999 specifically 
reflect that there are no significant residuals and no 
disability due to the inservice anal injury.  The veteran's 
recent treatment records are also negative for any 
information which would support a higher rating.  The Board 
observes that the most probative evidence of record clearly 
reflects that the veteran does not suffer from constant 
slight leakage or occasional moderate leakage as required for 
a 10 percent evaluation under the appropriate schedular 
criteria noted above.

Additionally, the clinical and other probative evidence of 
record also fails to indicate that the veteran suffers from a 
painful scar as required for a compensable evaluation under 
the provisions of 38 C.F.R. Part 4, Diagnostic Code 7804.  
The examiner, pursuant to the March 1990 VA examination 
report, specifically indicated that he was not able to find 
scars from the laceration of the buttocks in 1953.  Further, 
recent treatment records and the November 1996 examination 
report also make no reference to scar residuals.  The QTC 
examiner in June 1999 specifically noted that there was no 
disability due to scars.  The Board further observes that VA 
and private treatment records do refer to treatment for 
chronic prostatitis and epididymitis.  Also, Dr. Wilcox 
stated that such may or may not be related to the veteran's 
laceration residuals.  However, the Board notes that service 
connection for a prostate disorder was denied in December 
1996.  Additionally, the November 1996 VA examination report 
indicated that the veteran's testicular pain was related to 
his non-service-connected chronic prostatitis or 
epididymitis.  The QTC examiner in June 1999 also indicated 
that the veteran's testicle pain was not associated with his 
anal injury.  Therefore, the Board concludes that the 
noncompensable disability evaluation adequately reflects the 
veteran's present level of disability.  Accordingly, a 
compensable evaluation for residuals of a laceration of the 
anus is not warranted.




ORDER

A compensable evaluation for residuals of a laceration of the 
anus is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



